                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                              Plaintiffs,

                       v.                                    No. 2:20-cv-4096

LOUIS DEJOY, in his official capacity as United States
Postmaster General; ROBERT M. DUNCAN, in his
official capacity as Chairman of the Postal Service
Board of Governors; and the UNITED STATES
POSTAL SERVICE,

                              Defendants.


  REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR EXPEDITED DISCOVERY

       In the middle of a pandemic, and with an election on the horizon, Defendants chose to

overhaul how they transport, process, and deliver mail. The result of Defendants’ operational

changes means that, at a time of immense need, the Postal Service has been unable to provide the

country with efficient service. Despite widespread public outrage, Defendants intend to leave

these changes in place—including through the 2020 election. As a result, by Defendants’ own

doing, this case calls for urgent resolution. But Defendants nonetheless argue that the Plaintiff

States’ request for prompt disclosure of the information needed for an accounting of those

changes is unreasonable, and instead say that Plaintiffs should just accept materials Defendants

intend to produce in separate litigation and public statements. Those materials are insufficient.

Plaintiff States’ claims differ from those brought through other litigation and Defendants have

not been forthcoming in the existing public materials about the facts surrounding the operational
changes that they have implemented. Plaintiffs’ discovery requests, which are tailored to the

issues in this case, are reasonable. The motion should be granted.

                                           ARGUMENT

       Contrary to Defendants’ claims, no alternative sources of information adequately

substitute for responses to Plaintiffs’ discovery requests. See Defs.’ Response to Pls.’ Motion for

Expedited Disc. (“Defs.’ Opp’n”) at 3-5 (ECF No. 17). Unlike a parallel suit filed in

Washington, this case focuses on just two changes to Postal Service operations: one instituted in

July 2020 that eliminates the flexibility needed for Postal Service employees to complete timely

processing, transportation, and delivery of the mail and one that would see the Postal Service

depart from its practice of prioritizing Election Mail. Plaintiffs’ requests are narrowly tailored to

these two changes, but seek more specific information about each than has been requested in

Washington.

       For example, the Washington discovery request asks for documents related to the

treatment of Election Mail in the November 2020 election, Defs.’ Opp’n Ex. A (ECF No. 17-2)

(Interrogatory No. 5 & Request for Production No. 1). Plaintiffs’ requests, on the other hand,

reach documents related to the treatment of Election Mail in prior election cycles, Pls. Mem. in

Support of Mot. for Expedited Disc. (“Pls.’ Mot.”) Ex. 1 (ECF No. 14-2) (Requests for

Production Nos. 11-13), which is relevant to whether Defendants’ practices have changed.

Likewise, the Washington discovery request asks for “policies, guidance, or practices concerning

the timing of mail processing or delivery,” Defs.’ Opp’n Ex. A (Interrogatory No. 7 & Request

for Production No. 1), while Plaintiffs have requested those materials and also “studies, reports,

analyses, or data considered in deciding to implement [the] changes” and communications with

Postal Service employees about the changes, Pls. Mot. Ex. 1 (Requests for Production Nos. 4, 5).




                                                  2
Plaintiffs have further requested specific information and documents discussed publicly by

Defendants themselves, e.g., id. (Requests for Production Nos. 8 & 9), which has not been

requested in the Washington case. This information will support Plaintiffs’ claim that Defendants

unlawfully changed “the nature of postal services” in a way that “affect[ed] service on a

nationwide or substantially nationwide basis.” 39 U.S.C. § 3661(b). Where the requests have

overlapping subject matter, Plaintiff States have no way to know whether Defendants’

production in Washington will adequately respond to Plaintiff States’ requests—especially when

those plaintiffs have already narrowed their requests. Defs.’ Opp’n at 2 n.1.

       Defendants’ voluntary productions to Congress also cannot replace responses to

discovery requests in this litigation. For one, the information provided to Congress, including via

Postmaster General DeJoy’s testimony, has been inconsistent. See Pls.’ Mot. at 6-7 (ECF No. 14-

1). For another, very little appears to have been provided. Indeed, because Defendants have not

been forthcoming with Congress, the House Committee on Oversight and Reform has

subpoenaed Defendants. See Memorandum from Chairwoman Carolyn B. Maloney to Members

of the Committee on Oversight and Reform (Aug. 31, 2020). 1 And there is no guarantee that

what Defendants choose to share with Congress will give Plaintiffs “the fullest possible

knowledge of the issues and facts” before any preliminary injunction hearing. See Hickman v.

Taylor, 329 U.S. 495, 501 (1947). In fact, Defendants similarly opposed expedited discovery in

Washington in part on the representation that a then-forthcoming report to Congress would

resolve unanswered questions, Defs.’ Opp’n to Pls.’ Mot. for Expedited Disc. at 1, Washington v.

Trump, No. 20-3127 (E.D. Wash. Aug. 25, 2020) (ECF No. 29), but the report ultimately

revealed little, see USPS, Congressional Briefing: Transportation & Service Performance

       1
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/
Subpoena%20Memo%20for%20Postal%20Service.pdf.


                                                 3
Updates (Aug. 31, 2020) (Ex. 16 to Mot. for Prelim. Inj.) (ECF No. 18-4). There is little reason

to believe, then, that information to be given to Congress in the future can substitute for answers

today. For similar reasons, declarations prepared to support Defendants’ opposition to a motion

for preliminary injunction in yet another case, Defs.’ Opp’n. at 4, are insufficient substitutes for

meaningful discovery.

       Under different circumstances, Plaintiffs could afford to wait for other productions of

information before seeking an answer to their own discovery request. Here, Plaintiffs do not have

that luxury. Defendants’ decision to change the transportation, processing, and delivery of

mail—causing weeks of delays nationwide—comes at a time when a pandemic has made certain

residents of Plaintiff States more reliant on the mail than ever and when Plaintiffs are about to

begin administering the largest vote-by-mail election in our nation’s history. And, contrary to

Defendants’ assertion, Defs.’ Opp’n at 2, 8, the changes challenged by Plaintiffs have not been

suspended or reversed but remain in place. E.g., Examining the Finances and Operations of the

United States Postal Service During COVID-19 and Upcoming Elections Before the S. Comm.

on Homeland Security & Governmental Affairs, 116th Cong., at 32:28 (Aug. 21, 2020)

(testimony of Postmaster General DeJoy) 2 (stating that change regarding extra trips would not be

suspended); Pls. Mot. Ex. 5 (ECF No. 14-4) (Letter from Steven W. Monteith, Acting Chief

Customer and Marketing Officer and Executive Vice President, stating that Election Mail will

not be upgraded to First-Class if not sent with First-Class postage).

       The information that Plaintiffs have requested about those two is reasonable. For

example, while Defendants see requests for training materials relating to Election Mail dating

back to 2012 as “insufficiently tailored,” Defs.’ Opp’n at 7, that period covers merely two

       2
        Unofficial transcript available at: https://www.rev.com/blog/transcripts/senate-hearing-
with-postmaster-general-louis-dejoy-august-21-transcript.


                                                  4
general and two midterm election cycles. For the remainder of the requests that Defendants

believe are too broad, Plaintiffs are seeking documents from just a three-month period about a

single set of changes to the operation of the Postal Service. And while Defendants worry about

having to conduct comprehensive searches quickly, see Defs.’ Opp’n at 6, Plaintiffs have

repeatedly offered to meet and confer to identify the highest priority information. See Ex. A.

Defendants, however, have not provided any meaningful response. See id. Instead, Defendants

now insist conferring with Plaintiffs’ counsel would have done little because, in Defendants’

view, the discovery requests are too broad. Defs.’ Opp’n at 7-8. No matter the universe of

documents requested, there is no reason Defendants could not work with Plaintiffs to identify the

highest priority items and streamline the discovery process. 3

       Plaintiffs seek discovery that is directly relevant to their now-filed motion for a

preliminary injunction (ECF No. 18). Defendants argue that the existence of this motion

undermines the need for expedited discovery. Defs.’ Opp’n at 5-6. They took the opposite

position in parallel litigation, arguing that the fact that plaintiffs in those cases had yet to move

for injunctive relief warranted denying requests for expedited discovery. See Defs.’ Opp’n to

Pls.’ Mot. for Expedited Disc. at 4-5 (ECF No. 29), Washington, et al. v. Trump, et al., No. 20-

3127 (E.D. Wa. Aug. 25, 2020); Defs.’ Opp’n to Pls.’ Mot. for Expedited Disc. at 8 (ECF. No.

25), Nat’l Urb. League v. DeJoy, No. 20-2391 (D. Md. Sept. 1, 2020). Moreover, if Defendants

seek to challenge certain basic facts underlying Plaintiffs’ claims—as suggested by their repeated

reference to the “purported” changes they made to postal services—the need for expedited

discovery is more pronounced. Publicly available facts establish the need for the preliminary

relief that Plaintiffs have requested. But additional facts that come to light between now and any

       3
           Plaintiffs have also requested a Rule 30(b)(6) deposition that could, if timely and
fruitful, obviate the need for Defendants to answer certain of Plaintiffs’ interrogatories.


                                                   5
decision from this Court on Plaintiffs’ injunction motion still may be illuminating and

subsequently presented to the Court. And because preliminary relief may be the only relief

available before the election, it is essential for the parties, and the Court, to have all relevant facts

available.

        Finally, there is no concern about this Court’s jurisdiction to order discovery. See Defs.’

Opp’n at 8-9. Denying a motion for expedited discovery because of possible defenses would

defeat the function of discovery altogether. In all cases, defendants could hint at conceivable

arguments and avoid productions. In any event, the defenses Defendants allude to have no force.

As described in the complaint, see Compl. ¶¶ 214-221 (ECF No. 1), and in support of the motion

for a preliminary junction, see Mem. of Law at 41-50 (ECF No. 18-1), Plaintiff States already are

being harmed—and will continue to be harmed without an injunction—because of the delays in

mail service caused by Defendants’ recent initiatives. So, Plaintiff States meet the injury

component of the standing inquiry. Defendants also suggest jurisdictional problems because,

they say, one of Plaintiff States’ claims actually belongs before the Postal Regulatory

Commission. Defs.’ Opp’n at 9. That assertion is (1) wrong on its own terms, (2) misunderstands

the relevant claim, and (3) ultimately beside the point for purposes of jurisdiction to order

expedited discovery because it applies to just one of Plaintiffs’ claims.




                                                   6
                                       CONCLUSION

       For all these reasons, Plaintiffs’ Motion for Expedited Discovery (ECF No. 14) should be

granted.


September 3, 2020                              Respectfully submitted,

                                               JOSH SHAPIRO
                                               Attorney General
                                               Commonwealth of Pennsylvania
                                               MICHAEL J. FISCHER (Pa. Bar. No. 322311)
                                               Chief Deputy Attorney General

                                                s/ Aimee D. Thomson
                                               AIMEE D. THOMSON (Pa. Bar. No. 326328)
                                               RYAN B. SMITH (Pa. Bar. No. 324643)
                                               JACOB B. BOYER (Pa. Bar. No. 324396)
                                               Deputy Attorneys General
                                               Office of Attorney General
                                               1600 Arch Street, Suite 300
                                               Philadelphia, PA 19103
                                               (267) 374-2787
                                               athomson@attorneygeneral.gov
                                               Attorneys for Plaintiff Commonwealth of
                                               Pennsylvania




                                              7
XAVIER BECERRA                                    KATHLEEN JENNINGS
Attorney General                                  Attorney General
State of California                               State of Delaware
MICHAEL NEWMAN                                    CHRISTIAN DOUGLAS WRIGHT
Senior Assistant Attorney General                 Director of Impact Litigation
SUSAN SLAGER                                      JILLIAN A. LAZAR
Supervising Deputy Attorney General               VANESSA L. KASSAB***
MARISSA MALOUFF                                   Deputy Attorneys General
ANTHONY O’BRIEN**                                 Delaware Department of Justice
JASLEEN SINGH**                                   820 N. French Street, 5th Floor
LISA C. EHRLICH**                                 Wilmington, DE 19801
Deputy Attorneys General                          (302) 577-8600
Office of the Attorney General for the State of   Vanessa.Kassab@delaware.gov
California                                        Attorneys for Plaintiff State of Delaware
455 Golden Gate Avenue, Suite 11000 San
Francisco, CA 94102
(415) 510-3489
Lisa.Ehrlich@doj.ca.gov
Attorneys for Plaintiff State of California

KARL A. RACINE                                    AARON M. FREY
Attorney General                                  Attorney General
District of Columbia                              State of Maine
KATHLEEN KONOPKA*                                 SUSAN P. HERMAN**
Deputy Attorney General, Public Advocacy          Chief Deputy Attorney General
Division                                          6 State House Station
BRENDAN B. DOWNES*                                Augusta, ME 04333-0006
Assistant Attorney General, Public Advocacy       T (207) 626-8814
Division                                          susan.herman@maine.gov
Office of the Attorney General for the District   Attorneys for Plaintiff State of Maine
of Columbia
400 6th St. NW
Washington, DC 20001
(202) 724-6610
Kathleen.Konopka@dc.gov
Attorneys for Plaintiff District of Columbia




                                                  8
MAURA HEALEY                                JOSHUA H. STEIN
Attorney General                            Attorney General
Commonwealth of Massachusetts               State of North Carolina
DAVID C. KRAVITZ*                           SRIPRIYA NARASIMHAN*
Deputy State Solicitor                      Deputy General Counsel
Office of Attorney General Maura Healey     SARAH G. BOYCE*
One Ashburton Place, 20th Floor             Deputy Solicitor General
Boston, MA 02108                            North Carolina Department of Justice
(617) 963-2427                              114 W. Edenton Street
david.kravitz@mass.gov                      Raleigh, NC 27603
Attorneys for Plaintiff Commonwealth of     (919) 716-6400
Massachusetts                               snarasimhan@ncdoj.gov
                                            Attorneys for Plaintiff State of North Carolina


*Appearing pro hac vice (applications
forthcoming or pending)

**Appearing pro hac vice

*** Application for admission forthcoming




                                            9
